TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00219-CR



                    LeeAndrea Mathis aka Lee Andrea Mathis, Appellant

                                                 v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
      NO. B-09-0811-SA, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted LeeAndrea Mathis of evading arrest with a motor vehicle. After

finding two enhancement paragraphs alleging prior felonies to be true, the jury assessed punishment

at seventeen years in prison.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

records demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s

brief and was advised of his right to examine the appellate record and to file a pro se brief. See
Anders, 386 U.S. at 744. Appellant requested and received a 60-day extension of time to file

his brief by November 30, 2010. No pro se brief has been filed and no further extension of time

was requested.

                 We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous. Counsel’s motion to withdraw is

granted. The judgment of conviction is affirmed.




                                             ___________________________________________

                                             Jeff Rose, Justice

Before Justices Henson, Rose and Goodwin

Affirmed

Filed: March 2, 2011

Do Not Publish




                                                2